TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-13-00257-CV



           In re Michael Ndubuisi Agwuncha and Maureen Obiageli Agwuncha


                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                           MEMORANDUM OPINION


              The petition for writ of mandamus is denied. See Tex. R. App. P. 52.8(a).



                                           __________________________________________

                                           Melissa Goodwin, Justice



Before Chief Justice Jones, Justices Goodwin and Field

Filed: May 2, 2013